 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LELAND MCCALL,                                No. 2:18-cv-1927 WBS DB
12                       Plaintiff,
13            v.                                       AMENDED ORDER
14       UNITED STATES DEPARTMENT OF
         VETERANS AFFAIRS,
15
                         Defendant.
16

17           On July 12, 2018, plaintiff filed a complaint alleging that the Department of Veterans

18   Affairs refused to reimburse plaintiff for medical expenses. (Compl. (ECF No. 1) at 5.) The

19   complaint seeks monetary damages. (Id. at 6.) On August 14, 2018, plaintiff filed a purported

20   proof of service of the complaint on the defendant. (ECF No. 4.) On February 25, 2019, plaintiff

21   filed a motion for default judgment and noticed the motion for hearing before the undersigned on

22   March 29, 2019, pursuant to Local Rule 302(c)(19).1 (ECF No. 9.) There has been no

23   appearance by the defendant.

24           An action based on the negligent or wrongful conduct of a government employee must be

25   brought against the United States as a claim pursuant to the Federal Tort Claims Act, (“FTCA”),

26
     1
27     The undersigned previously entered an order on March 22, 2019, mistakenly asserting that this
     matter was referred to the undersigned pursuant to Local Rule 302(c)(21). (ECF No. 10.) That
28   order will be stricken in light of this amended order.
                                                       1
 1   28 U.S.C. §§ 2671-2680; see also Kennedy v. U.S. Postal Service, 145 F.3d 1077, 1078 (9th Cir.

 2   1998) (“the United States is the only proper party defendant in an FTCA action”).2 And “[a]

 3   federal court does not have jurisdiction over a defendant unless the defendant has been served

 4   properly under Fed. R. Civ. P. 4.” Direct Mail Specialists, Inc. v. Eclat Computerized

 5   Technologies, Inc., 840 F.2d 685, 688 (9th Cir. 1988).

 6          Pursuant to Rule 4 of the Federal Rules of Civil Procedure:

 7                  To serve the United States, a party must:
 8                  (A)(i) deliver a copy of the summons and of the complaint to the
                    United States attorney for the district where the action is brought--or
 9                  to an assistant United States attorney or clerical employee whom the
                    United States attorney designates in a writing filed with the court
10                  clerk--or
11                  (ii) send a copy of each by registered or certified mail to the civil-
                    process clerk at the United States attorney’s office;
12
                    (B) send a copy of each by registered or certified mail to the Attorney
13                  General of the United States at Washington, D.C.; and
14                  (C) if the action challenges an order of a nonparty agency or officer
                    of the United States, send a copy of each by registered or certified
15                  mail to the agency or officer.
16   Fed. R. Civ. P. 4(i)(1).

17          Here, plaintiff’s proof of service reflects service on “UNITED STATES DEPARTMENT

18   OF VETERANS AFFAIRS” employee “JANE DOE.” (ECF No. 4.) Plaintiff, therefore, has not

19   properly served the defendant. Plaintiff’s motion for default judgment will be denied without

20   prejudice to renewal upon proper service on the defendant.3
21   ////

22   ////

23
     2
       Plaintiff is also advised that “a FTCA action ‘shall not be instituted’ against the United States
24   unless the claimant first presents his claim to the ‘appropriate federal agency’ and the claim is
     denied.” Wilson v. Drake, 87 F.3d 1073, 1076 (9th Cir. 1996) (quoting Meridian Int’l Logistics,
25   Inc. v. United States, 939 F.2d 740, 743 (9th Cir. 1991)). The requirement is jurisdictional and
26   “must be strictly adhered to.” Jerves v. United States, 966 F.2d 517, 521 (9th Cir. 1992).
     3
27     Because this matter is only referred to the undersigned for purposes of addressing the motion
     for default judgment, any request for leave to effect service must be made to the assigned District
28   Judge.
                                                       2
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s February 25, 2019 motion for default judgment (ECF No. 9) is denied

 3   without prejudice to renewal;

 4           2. The March 29, 2019 hearing of plaintiff’s motion is vacated; and

 5           3. The March 22, 2019 order (ECF No. 10) is stricken.

 6   Dated: March 25, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24   DLB:6
     DB/orders/orders.civil/mccall1927.mdj.den.am.ord
25

26
27

28

                                                        3
